 COMPUTER PERIPHERALS, INC293Computer Peripherals,Inc.andDistrict Lodge 155 ofthe International Association ofMachinists andAerospaceWorkers,AFL-CIO,Petitioner.Case26-RC-4792December 5, 1974DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election approved on June 3, 1974, an electionby secret ballot was conducted under the direction andsupervision of the Regional Director for Region 26 onJune 27, 1974, among the employees in the stipulatedunit.At the conclusion of the election the parties wereserved with a copy of the tally of ballots which showedthat of the approximately 182 eligible voters, 170 validvotes were cast of which 81 were cast in favor of, and89 were cast against, the Petitioner. There were nochallenged or void ballots. Thereafter, the Petitionertimely filed objections to the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an investi-gation and on August 7, 1974, issued his report onobjections and recommendations to the Board, ofwhich a pertinent portion is attached hereto markedAppendix. The Regional Director found that the Em-ployer's action in stating to the employees in a leafletand a speech that he would bargain from scratch wasobjectionable conduct which interfered with the elec-tion.Accordingly, theRegionalDirector recom-mended that the election conducted on June 27, 1974,be set aside and a second election directed. Thereafter,the Employer timely filed exceptions to the RegionalDirector's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the entire record in the case, theNational Labor Relations Board makes the followingfindings of fact:1.The Employer is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:Included:All production and maintenance em-ployees including quality assurance technicians,check oui technicians, check out technicians II,inspectors, general inspectors, utility assemblers,material specialists,material specialists II, andmaterial handlers, at the Company's plant locatedat 640 Massman Drive, Nashville, Tennessee. Ex-cluded:All professional employees, managerialemployees, precision inspectors, mechanical qual-ity assurance technicians, test equipment techni-cians, calibration technicians, all other techni-cians, office clerical employees, guards, watchmenand supervisors as defined in the Act, as amended.5.During the course of investigating Petitioner's ob-jections, the Regional Director discovered that the Em-ployer had stated to his employees, both in a leafletdistributed to them on May 7 and a speech delivered onJune 26, that he would bargain from scratch if theUnion were certified. The leaflet was distributed priorto the time the petition was filed, but remained postedon the plant bulletin board throughout the campaignand was therefore considered by the Regional Directorin his report. The portions of the leaflet found objec-tionable were:2.Will the Union take away any benefits we al-ready have?Answer: In the area of wages, hours, and workingconditions, bargaining starts from scratch. We donot know at this time what the eventual outcomeof any bargaining sessions might be.3. Is there a federal law that says once a benefit isgiven it cannot be taken back?Answer: No. Only legally required wages, benefits,and working conditions such as OSHA, SocialSecurity, minimum wages, etc. must be provided.All other wages, benefits, and working conditionsbeyond this are provided to keep us more competi-tive in the area.In his June 26 speech, Plant Manager Holmquiststated to gathered employees:Now I'm sure you have been told your wages andbenefits could only get better. But if you think Iam going to start bargaining from where you arenow you've got another think coming. I'm goingto start from scratch, a minimum proposal. If theUnion wants something like checkoff of uniondues or preferred security for stewards they may215 NLRB No. 22 294DECISIONSOF NATIONALLABOR RELATIONS BOARDhave to exchange vacations, paid sick time or someother superior benefit you now have in order to getthese things. Bargaining is just that,give and take.After finding the Petitioner's other objections to bewithoutmerit and recommending that they beoverruled,' the Regional Director found Respondent'sconduct in making the above statements sufficient toset aside the election. He based his recommendation onSaunders Leasing System, Inc.,204 NLRB 448 (1973),enfd. in relevant part 497 F.2d 453 (C.A. 8, 1974), inwhich the Board set aside an election, adopting theAdministrative Law Judge's finding that the em -ployer's statements were meant to and did leave, theimpression that all existing benefits would unilaterallybe eliminated if the union were successful in its cam-paign and that what the employees ended up withwould depend in large measure upon what the unioncould induce the respondent to restore.We findSaunders Leasing System, Inc., suprato bedistinguishable. Instead, we find the facts herein to beanalogous to those inWagner Industrial Products Com-pany, Inc.,170 NLRB 1413 (1968), in which the Boardfound that in the context in which they were uttered,the main thrust of the employer's remarks was that themere designation of a union would not automaticallysecure to employees a large increase in wages and bene-fits and there was no specific implication that Respond-ent intended to adopt a bargaining posture offeringemployees less than they were receiving. Similarly, inthe instant case the Employer's remarks carried noimplication that any benefits would be taken away uni-laterally if the Petitioner were designated as the bar-gaining representative of the employees; rather the em-phasis was on the possible results of lawful bargainingwith that Union. Thus, the Employer stated that theeventual outcome of employee benefits depended on thegive and take of bargaining, wherein certain benefitsmight be reduced or taken away but other benefitscould be incre sled or initiated in exchangeWhile theEmployer stated that it would make a minimum inii albargaining proposal, we can find in its remarks noexpress or implied threat that it would unilaterally takeaway benefits and require the Union to negotiate to getthem back, especially in the absence of other threaten-ing remarks. SeeStumpf Motor Company, Inc.,208NLRB 431 (1974). We find, therefore, that the Em-ployer's statements were no more than expressions ofviews as to the nature of collective bargaining and theeffects it could have on the terms and conditions ofemployment. Accordingly, we shall certify the resultsof the election.'No exceptions were taken to these recommendations, which we there-fore adoptpro forma.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for District Lodge 155 of theInternational Association of Machinists and AerospaceWorkers,AFL-CIO,and that said labor organizationis not the exclusive bargaining representative of all theemployees in the unit herein involved within the mean-ing of Section 9(a) of the National Labor Relations Act,as amended.MEMBER FANNING,dissenting:I agree with the analysis of the Regional Directorand would affirm the decision set forth in his report onobjections for the reasons set forth therein.APPENDIXIn support of its contention that the Employerthreatened employees that if the Union was voted inbargaining would start from scratch, the Petitionersubmitted a leaflet which was distributed by the Com-pany on or about May 7, 1974, and presented severalemployee witnesses who testified that Holmquist, in aspeech on June 26, said that negotiations would notstart with the wages the employees were already mak-ing but would start from scratch.Although the Employer's leaflet was distributed onor about May 7, which is prior to the date that thepetitionwas filed, Holmquist stated that the leafletremained posted on the plant bulletin board through-out the campaign. Thus, the content of the material canbe considered.The leaflet attached hereto as Exhibit 1is inthe formof questions and answers.Holmquist stated that in ameeting conducted on May 7, questions asked by theemployees were compiled and written answers wereprepared and a response given in the attached leaflet.Questions 2 and 3, on the first page of the leaflet, arein regard to the status of employee benefits. These ques-tions and answers are as follows:2.Will the Union take away any benefits wealready have? Answer: In the area of wages, hoursand working conditions, bargaining starts fromscratch.We do not know at this time what theeventual outcome of any bargaining sessions mightbe.3. Is there a federal law that says once a benefitisgiven it cannot be taken back?Answer: No. Only legally required wages, bene-fits, and working conditions such as OSHA, SocialSecurity, minimum wages, etc. must be provided.All other wages, benefits, and working conditionsbeyond this are provided to keep us more competi-tive in the area. COMPUTER PERIPHERALS, INC295In addition to the above- mentioned statements con-tained in the Employer's leaflet, a similar statementwas made in Holmquist's speech given at approxi-mately 1.00 p.m. on June 26. A copy of Holmquist'sprepared text of the pertinent portion of the speech isattached hereto as Exhibit 2.Turning first to the leaflet, Holmquist's reply thatbargaining starts from scratch must be viewed in thecontext in which it is made; that is, a response to aquestion concerning the possible reduction of benefits.Holmquist's response is then followed by a statementto the effect that benefits once conferred are not neces-sarily retained. The clear implication from Holmquist'swritten responses is that the employees' existing bene-fits would be eliminated for purposes of bargaining. Forthose employees who may have missed the implicationcontained in the leaflet Holmquist provided a clearexplanation of his position in his June 26 speech. Thus,on the day before the election, Holmquist said to thegathei ed employees:But if you think I am going to start bargainingfrom where you are now you've got another thinkcoming. I'm going to start from scratch,a mini-mum proposal.Holmquist's threat to bargain from scratch, whenviewed in the context in which it was presented to theemployees, is clearly the type of threat which the Boardfound to constitute a violation of Section8(a)(1) inadopting the Administrative Law Judge's Decision inSaunders Leasing System, Inc.,204 NLRB 448. TheBoard's Order was enforced on this point by the EighthCircuitCourt of Appeals [(497 F.2d 453 (C.A. 8,1974)]. In view of the foregoing, it is found that theEmployer, by threats to bargain from scratch containedin the May 7 leaflet and Holmquist's speech of June 26,interfered with the conduct of the election in this caseand merit is found to this contention.